Case: 18-60155      Document: 00515049748         Page: 1    Date Filed: 07/25/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                    United States Court of Appeals
                                                                             Fifth Circuit

                                    No. 18-60155                           FILED
                                  Summary Calendar                     July 25, 2019
                                                                      Lyle W. Cayce
                                                                           Clerk
KEITH LA-DALE PORTER,

                                                 Plaintiff-Appellant

v.

COMMISSIONER MARSHALL FISHER, in his individual and official
capacity; WARDEN BRIAN LADNER, in his individual and official capacity,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 3:16-CV-164


Before BENAVIDES, OWEN, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       Keith La-Dale Porter, Mississippi prisoner # 392940, appeals the
dismissal of his 42 U.S.C. § 1983 lawsuit regarding prison conditions against
Mississippi Department of Corrections (MDOC) officials Marshall Fisher and
Brian Ladner. However, apart from conclusory assertions, Porter fails to brief
any argument that the magistrate judge erred in dismissing his claims. See



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-60155    Document: 00515049748     Page: 2   Date Filed: 07/25/2019


                                 No. 18-60155

Brinkmann v. Dallas Cty. Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir.
1987); see also Grant v. Cuellar, 59 F.3d 523, 524 (5th Cir. 1995). Accordingly,
the judgment is AFFIRMED.




                                       2